Citation Nr: 0113794	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to revocation of forfeiture of VA 
benefits for fraud.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 until his 
death in January 1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in May 1999.  That decision denied the 
appellant's attempt to revoke the forfeiture of all accrued 
and future gratuitous benefits under the laws administered by 
the VA.  

Although the RO implicitly found the evidence sufficient to 
reopen the veteran's claim of service connection and 
addressed the merits of her claim, the Board of Veterans' 
Appeals (Board) must also first address that jurisdictional 
question.   The veteran's claim was certified to the Board as 
whether the appellant is entitled to restoration of DIC 
benefits.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is under a legal duty in such a case to 
determine if there was new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  
The issue under current de novo appellate consideration 
before the Board is whether new and material evidence 
sufficient to reopen the veteran's claim of restoration of 
DIC benefits has been submitted.  Only if the Board finds new 
and material evidence may it properly address the merits of 
the decision.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.



FINDINGS OF FACT

1.  In April 1976, the VA found that the appellant had 
knowingly submitted false evidence in her claim for 
restoration of death benefits and held that she had forfeited 
all accrued and future gratuitous benefit under the laws 
administered by the VA on account of her fraudulent actions.

2.  The Board denied the appellant's claim to revoke the 
forfeiture of VA benefits in a final January 1996 decision.

3.  Evidence submitted subsequent to the January 1996 
decision is not exculpatory of the appellant's misdeeds and 
does not show VA fraud in the original decision.


CONCLUSION OF LAW

New and material evidence to revoke the forfeiture declared 
against the appellant has not been submitted.  38 U.S.C.A. 
§§ 5108, 6103 (West 1991); 38 C.F.R. §§ 3.156, 3.901 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests that the Board revoke the forfeiture 
of VA benefits declared by the VA in 1976 and reinstate her 
award of dependency and indemnity compensation based upon the 
World War II service of her late husband.  In support of this 
claim, she asserts that she never remarried after the 
veteran's death and had never been living with anyone as if 
married.  She also contends that the VA Field Examiner 
fabricated his report of July 1975 because she refused to 
share any potential VA benefits with him.

History

As noted above, the veteran died in January 1945, leaving 
behind his widow - the appellant - and a minor child.  The 
appellant filed for and received VA death benefits, 
predicated upon the service of the veteran and upon her 
status as his unremarried widow.  She was informed multiple 
times of her responsibility to report any change in her 
marital status.  

The appellant's benefits were terminated in March 1957 based 
on an ostensible remarriage to C.S.  Extensive evidence 
indicated that the appellant and C.S. had entered into the 
ostensible marital relationship in 1953 and as of December 
1956 were still cohabiting together.

In September 1957, the appellant submitted the statements of 
C.S., the veteran's brother S.N., copies of marriage of C.S. 
to D.M. in 1931, and health and school certificates.  C.S. 
asserted that he knew the appellant only through his efforts 
to assist her in contacting five former comrades of her 
deceased husband in an effort to obtain VA benefits.  S.N. 
asserted that the appellant lived alone with her son.

In April 1958, the Board denied the appellant's claim for 
restoration of death compensation as the unremarried widow of 
the veteran.

In June 1958, the appellant submitted further affidavits 
attesting to the continued marriage of C.S. and D.M.  The 
affidavit of D.M. was submitted attesting that she was still 
happily married to C.S.

The RO considered the evidence, but denied the appellant's 
claim for restoration of death compensation as the 
unremarried widow of the veteran.

In August 1959, the appellant submitted an affidavit accusing 
her former parents-in-law of fabricating her relationship to 
D.S. because they were jealous of her receipt of benefits.

The RO considered the evidence, but denied the appellant's 
claim for restoration of death compensation as the 
unremarried widow of the veteran.

In June 1961, the appellant again submitted affidavits 
attesting to the continued marriage of C.S. and D.M.  These 
included the priest who performed the wedding in 1931, D.M., 
C.S., and two neighbors of C.S. and D.M.  Aside from the 
priest the affiants acknowledged the relationship between the 
appellant and C.S., but all noted that it had ended.  C.S. 
and D.M. reported they had reconciled and were still married.

The RO considered the evidence, but denied the appellant's 
claim for restoration of death compensation as the 
unremarried widow of the veteran.

The veteran's and appellant's son submitted a letter in March 
1966 requesting an extension of educational benefits.  He 
noted that he would have to shortly abandon his schooling due 
to the "inability of my mother, who has remarried, to 
shoulder my school expenses."

In December 1970, the appellant submitted a statement 
requesting to take advantage of new Public Law 91-376.  She 
asserted that the relationship with her husband had been 
terminated by separation.

The evidence of record further reflects that in January 1975 
the appellant asked that her VA death benefits as unremarried 
widow of the veteran be reinstated.  In a subsequent 
statement in January 1975, she related that she had not been 
married on January 1, 1971, and had not been living with 
anyone as if married at that time or at the current time.  In 
an April 1975 statement the appellant indicated that C.S. had 
begun courting her in 1966 and that, when she learned he was 
a married man, she asked that he stop seeing her, which he 
did.
 
A VA field examination was conducted in June 1975.  The 
appellant related in a June 1975 deposition that in about 
1964 she and C.S. had begun living together.  She stated that 
they had not been ceremonially married, but had lived openly 
together as husband and wife.

The veteran's sister indicated that the appellant and C.S. 
had lived together from 1957 until the current time.  She 
indicated that they were known and regarded as husband and 
wife.  The veteran's father also indicated in June 1975 that 
the appellant and C.S. were known as husband and wife because 
they lived openly as husband and wife.  The veteran's 
brothers also related that the appellant and C.S. had been 
living together as husband and wife.

By a decision dated in April 1976, the Director of the 
Compensation and Pension Service determined that the evidence 
established beyond a reasonable doubt that the appellant had 
knowingly and intentionally presented or caused to be 
furnished to the Department of Veterans Affairs (VA) 
materially false and fraudulent statements and evidence in 
support of her claim for VA death benefits as unremarried 
widow of the veteran, to which benefits she had no legal 
entitlement, thus violating the provisions of 38 U.S.C.A. § 
3503(a) (the predecessor statute to 38 U.S.C.A. § 6103(a)). 
It was held that she had misrepresented her marital status in 
statements to the VA. It was determined that the evidence 
established that she had been living in a husband-and-wife 
relationship with C.S. before and after January 1, 1971, and 
that she had continued to live with him at least until the 
time of a VA field examination in June 1975. Accordingly, it 
was held that she had forfeited under the provisions of 
38 U.S.C.A. § 3503(a) all rights, claims, and benefits under 
the laws administered by the VA. She was informed of that 
decision in April 1976 and did not submit an appeal.

In January 1990, the appellant submitted a statement alleging 
that the Field Examiner used threats and coercion to force 
the appellant to sign the deposition prepared by him without 
letting her or allowing her to read the deposition.

In January 1990, the appellant also submitted a December 1989 
affidavit by her sister-in-law indicating that the appellant 
had never lived openly and publicly as the wife of any man 
after the death of the veteran and she had remained the 
unremarried widow of the veteran until the current time. The 
veteran's father provided similar information in a December 
1989 affidavit.

In April 1991, the Board held that the additional evidence 
was not new and material and did not warrant revision of the 
forfeiture decision.

In December 1992, the appellant provided a July 1990 
investigative report from the Baguio City Police Station, 
Baguio City, concerning a background investigation on the 
marital status of the appellant. It was found that the 
appellant had not remarried or had a live-in partner or 
common-law husband. It was indicated that the investigative 
report would be sent to the Philippine Veterans Affairs 
Office and that the appellant would be entitled to all 
benefits in connection with the death of her late husband.

The Baguio City police report contained a July 1990 statement 
from the appellant in which she indicated that she had not 
remarried after March 1945. There was another July 1990 
statement by C.T.M. indicating that from October 1960 until 
the current time the appellant had not been remarried or had 
any live-in partner. Another July 1990 statement by a 
neighbor J.G.C. indicated that from November 1950 until the 
current time the appellant had not remarried or had any live-
in partner.

A June 1995 statement by the Philippine Veterans Affairs 
Office reflects that according to the records of that office 
the appellant was the unremarried widow of the late veteran 
and was receiving a monthly old age pension from the 
Philippine Veterans Affairs Office.

In January 1996, the Board held that the additional evidence 
was not new and material and did not warrant revision of the 
forfeiture decision.  This decision was summarily affirmed by 
the Court.

The appellant presently alleges that she is entitled to 
restoration of DIC benefits because her alleged paramour or 
husband stopped courting her when she learned that he was a 
legally married man.  She asserts that all the allegations 
that she lived openly and publicly as the wife of C.S. were 
all hearsay based on envy and malice.  The December 1998 [sic 
1989] affidavits of her late father-in-law and sister-in-law 
supported her contentions that she had never remarried and 
had not lived openly and publicly as the wife of a man.  She 
asserted that she never admitted or made a statement to the 
effect that she lived openly and publicly as the wife of C.S.  
She accused the Field Examiner in 1975 of not allowing her to 
read her deposition and forcing her to sign her name on the 
deposition.  She accused the Field Examiner of attempting to 
extort a certain amount of her DIC benefits if they were 
granted her.  Because she refused, he falsified the report.

Laws and regulations

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  38 U.S.C.A. § 6103.  The language of section 6103 
plainly states that a person who commits fraud in connection 
with his or her claim or award of benefits, loses all rights, 
claims, and benefits.  Trilles v. West, 13 Vet. App. 314, 331 
(2000).

The VA has promulgated regulations implementing this 
statutory provision.  Fraud is defined by VA regulation as an 
act committed when a person knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Department of Veterans Affairs (except laws relating to 
insurance benefits).  Any person who commits fraud forfeits 
all rights to benefits under all laws administered by the 
Department of Veterans Affairs other than laws relating to 
insurance benefits.  38 C.F.R. § 3.901.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a declaration of forfeiture may be 
revoked upon the presentment of new and material evidence or 
revised based on a finding of clear and unmistakable error in 
the original forfeiture decision.  Trilles, supra.  In so 
holding, the Court at least facially relaxed the standard of 
review for revocation of forfeiture claims, although the 
authors of the majority opinion characterized the standard 
otherwise, observing "that a new and material evidence 
standard is not necessarily a light burden to meet; indeed, 
it is difficult to perceive of any evidence that would 'bear 
directly and substantially upon the specific matter' (38 
C.F.R. § 3.156(a) (1999)) other than evidence exculpatory of 
the claimant's misdeeds or evidence showing VA fraud in the 
original decision."  Trilles, at 332.

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
Therefore, once a Board decision becomes final under § 
7104(b), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . 
is neither required, nor permitted.").

The provisions of 38 C.F.R. § 3.156(a), define "new and 
material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Court 
has held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis

The April 1976 forfeiture decision and the subsequent 1991 
and 1996 Board decisions denying reopening are final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. Because the 
appellant's claim had been previously denied, it can only be 
reopened by the presentation of new and material evidence. 
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a). See Trilles, 13 
Vet. App. 314 (claimant who has been the subject of a final 
decision declaring forfeiture of eligibility for VA benefits 
may have the final decision reopened upon the proffer of new 
and material evidence; or a revised finding based upon clear 
and unmistakable error, overruling Tulingan v. Brown, 9 Vet. 
App. 484 (1996) and Villeza v. Brown, 9 Vet. App. 353 (1996))

The appellant has not claimed, and there is no evidence 
showing, that the 1976 forfeiture was improper or not in 
accordance with the law.  Review of the record reveals that 
all due process protections were afforded to the appellant at 
the time.  She also does not claim that the forfeiture 
decision involved clear and unmistakable error.  Rather, she 
claims that the evidence upon which the 1976 forfeiture was 
based was fabricated by the Field Examiner.  She originally 
made such claims in the early 1960's regarding her deceased 
mother-in-law and father-in-law.

For the appellant to prevail in her claim for restoration of 
VA benefits based upon the death of the veteran, she has to 
submit new and material evidence tending to show that 
forfeiture should not have been invoked.  Subsequent to the 
Board's 1996 decision, in support of her claim to have the 
forfeiture declared against her revoked, the appellant has 
essentially submitted evidence consisting of her own 
statements that she never publicly held herself out as 
married to C.S. and that the Field Examiner falsified 
evidence.  

The allegations that she never publicly held herself out as 
married to C.S. are not new.  That is essentially the same 
contention that she has made since the 1950's.  It is the 
same contention that resulted in forfeiture in the first 
instance.

The contention that the Field Examiner falsified the evidence 
is not new.  She has made this contention since at least 
1990, before the two previous Board denials.  

Therefore, the Board concludes that the appellant has not met 
the burden of submitting new and material evidence 
exculpatory of her misdeeds or showing VA fraud in the 
original decision.  In the absence of new and material 
evidence, the appeal must be denied and the Board's review is 
complete.

ORDER

In the absence of new and material evidence, the appellant's 
attempt to have the previously declared forfeiture revoked is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

